                            UNITED STATES DISTRICT COURT

                               IN THE DISTRICT OF ALASKA



 UNITED STATES OF AMERICA,
                                                   3:18-cr-00109-TMB-MMS
                           Plaintiff,
                                                   ORDER ON GOVERNMENT’S MOTION
                vs.                                TO CLARIFY STOLTENBERG’S
                                                   PURGE CLAIMS
 EDWIN ALLEN STOLTENBERG,                          [DKT. 347]

                           Defendant.

       On March 20, 2020, the Government filed “Government’s Motion to Clarify Stoltenberg’s

Purge Claims.” [Dkt. 347]. The Motion requests that the Court order Stoltenberg to clarify, in

writing, his recently made claims of “spoliation” of jail calls. [Dkt. 347 at 1]. Subsequent to that

Motion, Stoltenberg filed at Docket 383, First MOTION to Dismiss Due USAO Prosecutorial

Misconduct.

       Although not styled as such, Stoltenberg’s motion at Docket 383 was intended as a

response to the Government’s request for clarification. Stoltenberg’s motion set forth nine (9)

requests for relief, which were accompanied by points and authorities in support thereof. Without

commenting on the merits of Stotenberg’s claims for relief, his motion at Docket 383, does

substantially address the Government’s Motion to Clarify.

       Moreover, this Court has held extensive evidentiary hearings to address Stoltenberg’s

claims that the Government deliberately, or negligently, allowed SECURUS/Alaska Department

of Corrections to delete purported recordings of Attorney-Client communications. The request for

clarification at Docket 347 is, therefore, MOOT.



United States v. Stoltenberg
3:18-cr-00109-TMB-MMS
ORDER on Motion for Clarification of Defendant’s Claim

     Case 3:18-cr-00109-TMB-MMS Document 632 Filed 04/06/21 Page 1 of 2
         The second prong in the Government’s Motion is to require Stoltenberg to articulate his

spoilation claim. Stoltenberg’s motion, at Docket 383, addresses the act of deleting Attorney-

Client phone calls, but does not use the term “spoliation” specifically. His motion does, however,

assert that evidence was “purged and destroyed 1”. [Dkt. 383 at 18.] This Court interprets the claim

of evidence being “purged and destroyed,” within Stoltenberg’s motion to dismiss [Id.], as

elucidating the spoliation claim, satisfying the second prong of the Government’s request. The

request for Stoltenberg to put the spoliation claim in writing is, accordingly, MOOT.

         THEREFORE, the “Government’s Motion to Clarify Stoltenberg’s Purge Claims” at

Docket 347 is DENIED as MOOT.

         DATED this 6th day of April 2021, at Anchorage, Alaska.



                                                      s/ Matthew M. Scoble
                                                      U.S. MAGISTRATE JUDGE




1
    Also rendered as “purged / destroyed.” Dkt 383 at 18.

United States v. Stoltenberg
3:18-cr-00109-TMB-MMS
ORDER on Motion for Clarification of Defendant’s Claim

        Case 3:18-cr-00109-TMB-MMS Document 632 Filed 04/06/21 Page 2 of 2
